Exhibit 10.17




TYSON FOODS
RELEASE AGREEMENT


This Release Agreement ("Agreement ") is made and entered into by and among
Thomas Hayes PN # 817644 ("you") and Tyson Foods, Inc. ("Tyson"). In
consideration of the mutual promises contained herein, and subject to your
execution and non-revocation of this Agreement, the parties hereby agree as
follows:


(1)Termination of Employment. Your employment with Tyson is terminated as of
December 1, 2018 ("Separation Date"). The parties wish to settle and compromise
fully any and all claims and issues that have been raised or could be raised by
you. Tyson shall continue your base salary and benefits as required under
Section 2 of the Employment Agreement (as defined below) through the Separation
Date.


(2)Consideration. You also acknowledge and agree that you would not otherwise be
entitled to the benefits provided under subsection (i), (ii), (iii), (iv), or
(v) below but for entering into this Agreement.
(i)    Severance Benefit. Subject to your execution and non-revocation of this
Agreement, Tyson will pay you the amounts set forth in Section 4(b) of your
employment agreement dated November 17, 2016 (the "Employment Agreement"). Tyson
will pay you the sum of (x) 24 months of your current base salary, which is
$1,207,500.00 per year ($2,415,000.00 in the aggregate) and (y) two times your
annual cash-based target bonus , which target bonus is $1,811,250.00 per year
($3,622,500.00 in the aggregate), for a total payment of $6,037,500.00 in the
aggregate, payable over 24 months through its regular payroll practice beginning
on the first payroll payment date commencing on or after the effective date of
this Release, except as otherwise provided under Section 8 of your Employment
Agreement (the "Separation Payments"). To the extent necessary, the first
payment will be a "catch up" payment that will include any installments that
accrue during the period from the Separation Date to the date of the first
payment but are withheld pending the agreement becoming effective. These
Separation Payments constitute gross wages, subject to applicable withholdings
for federal, state, and local taxes, Social Security, and other required
withholdings. You acknowledge that the Separation Payments are in lieu of any
other severance payments under any severance plan of Tyson's or any of its
affiliates.


(ii)    Subsidized Health Care Continuation. Subject to your execution and non-
revocation of this Agreement, if upon the Separation Date you are eligible for
and timely elect COBRA health continuation coverage under Tyson's group health
plan(s) for yourself and, if applicable, your eligible dependents, such coverage
will be paid for by Tyson, less the portion of the premium cost paid by active
employees for the same coverage, for the period beginning with the first day of
the COBRA health continuation coverage period and ending on the date on which
occurs the earliest of the following: (i) the date you cease to be entitled to
receive any payments under Section 4(b)(iv) of your Employment Agreement for any
reason; (ii) the date you cease to be eligible for COBRA health continuation
coverage; (iii) 18 months; or (iv) the date the you notify Tyson that you no
longer desire coverage under Tyson's group health plan(s). It is understood that
your coverage under all Tyson benefit plans other than its group medical,
dental,


/s/ TH




--------------------------------------------------------------------------------





vision and drug plan(s), including, but not limited to, retirement, disability,
accidental death and dismemberment, life insurance, vacation and stock plans
cease as of the Separation Date.


(iii)    Conditional Vesting of Restricted Stock. Subject to your execution and
non-revocation of this Agreement, you will become vested in a pro rata share of
your unvested restricted stock awards that are outstanding on the Separation
Date, all as set forth on Exhibit A.


(iv)    Conditional Vesting of Performance Shares. Subject to your execution and
non-revocation of this Agreement, you will become vested in a pro rata portion
of any performance shares under performance share awards that are outstanding on
the Separation Date, as set forth on Exhibit A, provided the applicable
performance criteria are met. The pro rata portion of your award shall equal the
percentage of the total performance period, measured in days, in which you
remained employed by Tyson multiplied by the percentage of the award that you
would have received had you remained employed for the entire performance period.
Any award subject to this subsection (iv) shall not be paid until such time as
it would have otherwise been paid under the terms of the award and will only be
paid if the performance criteria are met.


(v)    Conditional Vesting of Stock Options. Subject to your execution and non-
revocation of this Agreement, you will become fully vested in the unvested stock
options, as set forth on Exhibit A, that are outstanding on the Separation Date,
all as provided by, and subject to, the terms of each specific stock option
grant or award agreement.


(vi)    Other Benefits. A summary of the other benefits you are entitled to,
including under the terms of the Company's qualified plans, is set forth on
Exhibit A.


(3)General Release. In consideration for the items provided in Section 2 above,
you, on behalf of yourself and your spouse, family, heirs, executors,
administrators, attorneys , agents and assigns, hereby waive, release and
forever discharge Tyson, together with Tyson's parents, partnerships,
subsidiaries, divisions, affiliates, other related entities, whether direct or
indirect, and their joint ventures and joint venturers (including its and their
respective directors, officers, associates, employees, shareholders, partners
and agents, past, present, and future), and each of its and their respective
fiduciaries, trustees, predecessors, successors and assigns (hereinafter
collectively referred to as "Releasees"), from any and all known or unknown
actions, causes of action, claims, matters, suits, charges, controversies,
demands, rights, judgements, damages, costs, expenses, attorney's fees,
compensation, debts or liabilities of any kind whatsoever which have been or
could be asserted against the Releasees arising out of, in connection with or
related to your employment or service with and/or separation from employment or
service with Tyson and/or any of the other Releasees and/or any other occurrence
up to and including the date of this Agreement, including but not limited to:


(a)
claims, actions, causes of action or liabilities ansmg under the Worker
Adjustment and Retraining Notification Act as amended, Title VII of the Civil
Rights Act of 1964, as amended, Sections 1981 through 1988 of Title 42 of the
United States Code, as amended, the Civil rights Act of 1991, as amended, the
Civil Rights Act of 1866, the National Labor Relations Act, the Fair Labor
Standards Act, as amended, the Federal Occupational Safety and Health Act, as
amended, the Employee Retirement Income Security Act of 1974, as amended,



/s/ TH




2

--------------------------------------------------------------------------------





the Rehabilitation Act of 1973, as amended, the Americans with Disabilities Act
of 1990, as amended, the Family and Medical Leave Act of 1993, as amended, the
Sarbanes-Oxlcy Act, as amended, and/or any other federal, state, municipal, or
local employment discrimination statutes, laws, regulations, ordinances or
executive orders (including, but not limited to, claims based on age, sex,
attainment of benefit plan rights or entitlement to plan benefits, entitlement
to prior notice, race, color, religion, national origin, source of income, union
activities, marital status , sexual orientation, ancestry, harassment, parental
status, handicap, disability, retaliation, and veteran status); and/or


(b)
claims or rights you may have as of the date you sign this Agreement arising
under the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C.
Sec. 621, et seq. ("ADEA''). You further agree that your waiver of rights under
this Agreement is knowing and voluntary and in compliance with the Older Workers
Benefit Protection Act of 1990; and/or



(c)
claims, actions, causes of action or liabilities arising under any other
federal, state, municipal, or local statute, law, ordinance, regulation,
constitution or executive order; and/or



(d)
any other claim whatsoever including, but not limited to, claims for severance
pay, claims for salary/wages/commissions/bonus, claims for expense
reimbursement, claims based upon breach of contract, wrongful termination,
defamation, intentional infliction of emotional distress, tort, personal injury,
invasion of privacy, violation of public policy, negligence and/or any other
common law, statutory or other claim whatsoever relating to your employment with
and/or separation from employment with Tyson and/or any of the other Releasees.



(4)Exclusions from General Release. Notwithstanding the above General Release of
all claims, you are not waiving or releasing (i) any claims or rights which
cannot be waived by law, (ii) claims for workers' compensation, (iii) claims
arising after the date on which you sign this Agreement, (iv) claims for vested
or accrued benefits under a Releasee's qualified employee benefit plan, (v)
claims to enforce the terms of this Agreement, (vi) any rights you may have to
indemnification, contribution or reimbursement for claims against you arising
out of or related to the offices or positions you held during your employment or
the services you provided to Tyson, whether under the articles of incorporation,
bylaws, or other governing documents of Tyson, the common law, any applicable
statute, any contract or agreement with Tyson, or any policies of insurance, or
(vii) your right to file a charge with the United States Equal Employment
Opportunity Commission ("EEOC") or to participate in an EEOC investigation. You
are, however, freely waiving all rights to recover money or other individual
relief in connection with any EEOC charge or investigation.


(5)Covenant Not to Sue. A "covenant not to sue" is a legal term which means you
promise not to file a lawsuit in court. It is different from the General Release
of claims contained in paragraph (3) above because, in addition to waiving and
releasing the claims covered by paragraph (3) above, you further promise and
represent that (i) you have no pending






/s/ TH




3

--------------------------------------------------------------------------------





lawsuits against the Releasees with any municipal, state or federal court or
non-governmental entity, and (ii) you will not sue any of the Releasees or
become party to a lawsuit in any forum for any reason whatsoever relating to any
claim subject to the release in paragraph (3) as limited by paragraph (4). If
you break this promise, Tyson shall be entitled to apply for and receive an
injunction to restrain any violation of this paragraph. Further, Tyson may cease
providing the Separation Payments to you and you shall be required to repay all
but $200 of the Separation Payments. Alternatively, at Tyson's option, you shall
be liable for the payment of all legal costs, including reasonable attorneys'
fees, paid by Tyson in connection with any lawsuit you file. Notwithstanding
this covenant not to sue, you may bring a claim or lawsuit to challenge the
validity of this Agreement under the ADEA. You are, however, specifically
waiving your right to any monetary recovery or other relief under the ADEA.


(6)Employee Acknowledgements. You further agree that: (i) you have been paid for
all hours worked, including overtime; (ii) you have not suffered any on-the-job
injury for which you have not already filed a claim; (iii) you have received all
leave you requested and for which you were eligible; (iv) you have received all
wages, compensation, vacation pay and other benefits due to you as of the date
of this Agreement; and (v) you have fully complied with Section 6(d) of the
Employment Agreement, "Removal and Return of Tyson Property."


(7)Cessation of Authority. You agree that, as of September 30, 2018, you have
resigned from all boards, offices and other positions with Tyson or any of its
subsidiaries or affiliates or from any board or committee of an association or
industry group where you represent Tyson. You further understand and agree that
as of such date, you are no longer authorized to incur any expenses, obligations
or liabilities, or to make any commitments on behalf of Tyson. You also agree to
submit to Tyson on or before the Separation Date, any and all expenses incurred
by you through that date and disclose to Tyson any and all contracts or other
obligations entered into by you on behalf of Tyson.


(8)Confidentiality of Agreement. You further agree that you shall keep all terms
of this Agreement confidential (to the extent such terms are not already
publicly known as a result of securities filing s made by Tyson), except that
you may make necessary disclosures to attorneys or tax advisors that you retain
to advise you in connection with this Agreement and/or as may be required by
law.


(9)Confidential Information and Restrictive Covenants. You agree and acknowledge
that you continue to be subject to the provisions of Section 6 of the Employment
Agreement (the "Confidential Information and Restrictive Covenants"). You
further agree that if you breach the Confidential Information and Restrictive
Covenants, then (a) Tyson shall be entitled to apply for and to receive an
injunction to restrain such breach and (b) you shall be obligated to pay to
Tyson its costs and expenses in enforcing the Confidential Information and
Restrictive Covenants (including court costs, expenses, and reasonable legal
fees). In addition , you acknowledge and agree that, in the event of any breach
by you of the Confidential Information and Restrictive Covenants, pursuant to
the terms of certain benefit plans and programs, your accrued benefits
thereunder may be discontinued or forfeited, in addition to any other rights and
remedies Tyson may have at law or in equity. Nothing in this Agreement or the
Employment Agreement will preclude, prohibit or restrict you from (i)
communicating with any federal, state or local administrative or regulatory
agency or authority, including but not limited to the








/s/ TH




4

--------------------------------------------------------------------------------





Securities and Exchange Commission (the "SEC"); or (ii) participating or
cooperating in any investigation conducted by any governmental agency or
authority. Nothing in this Agreement or the Employment Agreement prohibits or is
intended in any manner to prohibit, you from (1) reporting a possible violation
of federal or other applicable law or regulation to any governmental agency or
entity, including but not limited to the Department of Justice, the SEC, the
U.S. Congress, and any governmental agency , or (2) making other disclosures
that are protected under whistleblower provisions of federal law or regulation.
Notwithstanding anything contained in this Agreement or the Employment
Agreement, you do not need the prior authorization of anyone at Tyson to make
any such reports or disclosures, and you shall not be required to notify Tyson
that you have made such reports or disclosures. Nothing in this Agreement or the
Employment Agreement or any other agreement or policy of Tyson is intended to
interfere with or restrain the immunity provided under 18 U.S.C. §1833(b). You
will not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that is made (x) (A) in
confidence to federal, state or local government officials, directly or
indirectly, or to an attorney, and (B) for the purpose of reporting or
investigating a suspected violation of law; (y) in a complaint or other document
filed in a lawsuit or other proceeding, if filed under seal; or (z) in
connection with a lawsuit alleging retaliation for reporting a suspected
violation of law, if filed under seal and does not disclose the trade secret,
except pursuant to a court order.


(10)Additional Tyson Remedies. You also acknowledge the Releasees' right to
enforce this Agreement in any court of competent jurisdiction. You further agree
that if you breach any of your promises herein, the affected Releasee(s) shall
be irreparably harmed as a matter of law and shall be entitled to immediate
injunctive relief, plus its reasonable attorneys' fees and any other litigation
costs incurred in enforcing this Agreement.


(11)Non-Admissions. The facts and terms of this Agreement are not an admission
by the parties ofliability or other wrongdoing under any law. Further, each
party acknowledges and agrees that there has been no determination that either
party has violated any federal, state or local law, regulation, order or other
legal principle or authority. You further acknowledge that no precedent,
practice, policy or usage shall be established by this Agreement or the
Separation Payments offered hereunder.


(12)Execution and Revocation. You agree that you have been given at least
twenty­ one (21) days to consider this Agreement before signing it. This
Agreement must be signed on or within five (5) days after your Separation Date.
Following your execution of this Agreement, you have seven (7) days in which to
revoke this Agreement. To be effective, the revocation shall be made in writing
and delivered to and received by the Chief Human Resources Officer at the
address below no later than the seventh (7th) day after you execute this
Agreement. Any attempted revocation not actually received on or before the
revocation deadline shall not be effective. This entire Agreement will be void
and of no force and effect if you choose to revoke it, and you will not receive
the Separation Payments. If you do not revoke it, this Agreement shall, on the
eighth (8th) day after execution become fully effective and enforceable.


(13)Scverability. If any provision of this Agreement is found, held or deemed by
a court of competent jurisdiction to be void, unlawful or unenforceable under
any controlling law, the remainder of this Agreement shall continue in full
force and effect.






/s/ TH






5

--------------------------------------------------------------------------------







(14)Jurisdiction. This Agreement shall in all respects be interpreted, enforced
and governed under applicable federal law and in the event reference shall be
made to state law, the internal laws of the State of Arkansas shalt apply
without regard to choice of law principles. Any and all lawsuits, Legal actions
or proceedings arising out of this Agreement will be brought in Arkansas state
court located in Washington County, Arkansas or the federal court of competent
jurisdiction sitting in or nearest to Washington County, Arkansas, and each
party shall submit to and accept the exclusive jurisdiction of such court for
the purpose of such suit, legal action or proceeding. Each party irrevocably
waives any objection it may have now or any time in the future to this choice of
venue and further waives any claim that any suit, legal action or proceeding
brought in any such court has been brought in an inappropriate forum. You shall
stipulate in any proceeding that this Agreement is to be considered for all
purposes to have been executed and delivered within the geographic boundaries of
the State of Arkansas. The parties acknowledge that, by signing this Agreement,
they are waiving any right that they may have to a trial by jury for any matter
related to this Agreement.
(15)No Knowledge of Illegal Activity. You further acknowledge you have no
knowledge of any actions or inactions by any of the Releasees or by you that you
believe could possibly constitute a basis for a claimed violation of any
federal, state, or local law, any common law or any rule promulgated by an
administrative body except such action or inactions as are already known to
Tyson.
(16)Employee Assistance. You further agree to provide reasonable assistance and
cooperation to Tyson in connection with any litigation or similar proceeding
that may exist or may arise regarding events as to which you have knowledge due
to your former employment with Tyson. Your obligation to provide assistance
shall continue through the period of Separation Payments. Tyson will compensate
you for reasonable and requested travel and other expenses incidental to any
such request and shall use reasonable efforts to schedule any assistance and
cooperation around other professional and personal obligations you may have.


(17)
Additional Employee Acknowledgements. You hereby acknowledge and agree that:



•
You are entering into this Agreement freely, knowingly and voluntarily, and were
in no manner coerced into signing it;



•
You have been advised to consult with an attorney before signing this Agreement;



•
You have read this Agreement in its entirety and understand its tenns;



•
THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS;



•
In the event of a group termination as determined by Tyson, you will have
received, along with this Agreement, a listing of job titles and ages of





/s/ TH








6

--------------------------------------------------------------------------------





•
Tyson employees selected and not selected for termination in connection with
Tyson's group termination;



•
You understand you have had at least twenty-one (21) days to consider this
Agreement before signing it;



•
You understand that you have seven (7) days after signing the Agreement to
revoke it;



•
You are not otherwise entitled to the Separation Payments or any other benefits
contemplated by Section 2 of this Agreement which you will receive in exchange
for signing and not later revoking this Agreement; and



•
This Agreement is the entire Agreement between you and Tyson regarding the
termination of your employment with Tyson.



THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.










/s/ TH








7

--------------------------------------------------------------------------------











Thomas P. Hayes


(Name of Eligible Employee - Please Print)




/s/ Tom Hayes


(Signature of Eligible Employee)




Dec 1, 2018


(Date)






Tyson Foods, Inc.
By Mary Oleksiuk
Title EVP & CHRO






PLEASE RETURN THE SIGNED AND DATED RELEASE AGREEMENT TO HUMAN RESOURCES AT THE
FOLLOWING ADDRESS:
Chief Human Resources Officer
Tyson Foods, Inc., CP481
2200 Don Tyson Parkway Springdale, Arkansas 72762-6999


With a copy to:


Manan Shah
Milbank
28 Liberty Street
New York, NY 10005








8

--------------------------------------------------------------------------------





Exhibit A
Tom
Hayes
PN
817644
Last day
worked
12/1/2018
Age at Term
53.85
Term Reason
Treated as involuntary termination without cause for
vesting equity grants
Term Eff.
Date
12/2/2018
Service at
Term
12.51
 
 
 
 
 
 
Stock Options (requires a signed Separation Agreement and General Release)
 
 
 
 
 
 
 
 
 
 
Grant
Date
Grant
Price
Total
Outstanding
Exercisable
Before
Term
Exercisable
After Term
Notes
11/17/2017
$77.97
75,426
—
75,426
100% vest; one year to
exercise
11/28/2016
$58.34
73,739
14,748
73,739
100% vest; one year to
exercise
11/30/2015
$50.00
24,505
12,253
24,505
100% vest; one year to
exercise
11/21/2014
$42.26
41,745
41,745
41,745
one year to exercise
 
 
215,415
68,746
215,415
 

Restricted Stock (requires a signed Separation Agreement and General Release]
 
Grant
Date
Restricted Outstanding
Pro-rated
Vested
Amount
After Term'
 Notes
 
11/17/2017
17,846.547
6,170,781
prorated over vesting period
 
11/28/2016
20,892.614
14,133,805
prorated over vesting period
 
11/30/2015
8,738.371
8,738,371
prorated over vesting period
 
 
47,477,532
29,042,957
 
 
 
 
 
 
 
1. The value of the shares shown will be considered taxable income on the date a
Release Agreement is signed and nat later revoked. The net shores after taxe,
will be delivered following the later of a.) termination date or b.) the end of
the revocation period (8 days ofter signing the Separation Agreement}.

Performance Stock (requires a signed Separation Agreement and General Release]
 
Grant
Date
Perf Shares Outstanding
Pro-rated
Amount
After Term2
Final
Measurement
Date
 Notes
11/17/2017
35,269.976
12,195,260
10/3/2020
prorated over vesting period
11/28/2016
40,709.633
27,539,973
9/28/2019
prorated over vesting period
11/30/2015
16,864.95
16,864,950
9/29/2018
prorated over vesting period
 
92,844,559
56,600,183
 
 
 
 
 
 
 
2. Final shares to be determined ofter final measurement dole based on company
achievement of performance goals

New ESP (Contributions 2005 and After)
$15,335.60
2015-2018 Balances as of 9-17-18
lf DOT 12-1-2018
Lump sum June 2019 (Lump sum default; less
than 401k limit]
5 annual installments beg. later of Jan following termination or Jan following
age 62
 





/s/ TH






--------------------------------------------------------------------------------




Hillshire Executive Deferred Compensation Plan
$1,664,832.76
Balances as of 9-17-18
lf DOT 12-1-2018


Lump sum Jan 2020
Lump sum Jan 2020
 

Hillshire 401k SERP
$966,961.27
Balances as of 9-17-18
lf DOT 12-1-2018


Lump sum July 2019
Lump sum in seventh month following termination of employment


This election cannot be changed.
 

Supplemental Executive Retirement Plan (SERP)
Not vested. Forfeiture of benefits.

Annual Incentive Plan
$1,347,242
FY18 estimated award at current projected funding level; final amount to be
adJusted for final results.
$313,486
FY19 estimated pro-rated award at target.





/s/ TH






10